DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Taketsuna (US 2007/0278869) discloses a rotary driving apparatus (abstract) comprising: a motor (50, Fig 4) including a rotor (32) and a stator (1); a first temperature sensor configured to detect a temperature of the stator and issue a first detection signal including information of the temperature of the stator (paras 95-96); a housing (34) that accommodates the motor (50); a cooling medium supply (36,44) provided in the housing (34), the cooling medium supply being able to supply a cooling medium to the motor (paras 55-57).
However, neither Taketsuna nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “an open-close valve provided at a lower portion of the housing, the open-close valve being able to open and close to allow, when closed, the cooling medium to be stored inside the housing and to allow, when open, the cooling medium to be discharged from inside the housing; and a controller configured to predict a change in temperature in the stator on a basis of the first detection signal to close, on a condition that the temperature of the stator is predicted to exceed an operation guarantee temperature for the motor, and that the motor is driven at an operating point falling within a time rating region for the motor, the before starting output restriction for the motor, to thereby increase an amount of the cooling medium stored inside the housing”. 
	 Claims 2-15 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834